ORDER

PER CURIAM.
Don Womack and Brian Teipel (“Contractors”) appeal the judgment entered following a bench trial in favor of Louis and Joyce Westmoreland (“Homeowners”) on their claim for breach of a contract to remodel and restore a cabin. The sole damages sought by Homeowners was the amount of their initial deposit. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).